DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities: the claim recites “…a fluid configured to transmit and ultrasound signal.” It is recommended to change “transmit” to “transfer” in order to correspond to an ultrasound transfer material/liquid as opposed to a structure that is able to “transmit an ultrasound signal.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto et al. (US 20090270736).
Regarding claim 1, Miyamoto et al. teach (Fig. 1 and 2) a device  comprising: 
a housing (ultrasound capsule 2; Figures 1 and 2) comprising: 
a motor compartment (capsule body 11; Figures 1 and 2 ) comprising: 
a proximal face (“The ultrasound capsule 2 is a capsule to be introduced into a body cavity, and has a proximal end portion from which a signal cable 5 is extended…” (Para. [0033); note, that the “proximal face” of the capsule corresponds to the end/face containing the connector chamber 13b and the cable 5 extends); and 
a distal end (“The transducer cover 12 is secured to the distal end portion of the capsule body 11…”(Para. [0034]); note, that the “distal end” corresponds to the end where the transducer cover (12) is positioned), 
wherein the motor compartment has a longitudinal axis (Fig. 2; “…the outer surface of the capsule body 11 and the transducer cover 12 both constituting the ultrasound capsule 2 are provided with a plurality of grooves 61 generally parallel to the longitudinal direction thereof…” (Para. [0050])); and 

a motor (drive motor 25; Figure 1) located within the motor compartment, the motor comprises: 
a drive component (25; Figure 1); and 
a shaft (transducer shaft 22a, 22b; “motor shaft”) rotatably coupled to the drive component and extending distally from the motor compartment into the sensor compartment (“The drive motor 25 has a motor shaft (not shown) extended therefrom. The motor shaft has a distal end portion to which the transducer shaft 22a is axially supported at the proximal end of the transducer shaft 22a… The transducer shaft 22a has a distal end portion to which a securing portion 22b is provided. The securing portion 22b is arranged on the outside of the unit body 26… This allows the ultrasound transducer 21 to be arranged in a space defined in a liquid tight manner by the inner peripheral surface of the transducer cover 12, the distal end surface of the capsule body 11, the distal end surface of the unit body 26…” (Para. [0038]-[0039])), wherein the shaft has a longitudinal axis that is parallel to the longitudinal axis of the motor compartment (Fig. 1); 
an ultrasound transducer (21) coupled to the shaft (“The transducer shaft 22a has a distal end portion to which a securing portion 22b is provided. The securing portion 22b is arranged on the outside of the unit body 26. The securing portion 22b is integrated with the ultrasound transducer 21.” (Para. [0039]));
a plurality of electrical contacts (“…a plurality of pins (not shown)…” (Para. [0044])) mounted on the proximal face, wherein at least two of the electrical contacts are electrically coupled to the motor (“The space on the proximal end side in the unit mounting hole 13a provides the connector chamber 13b… The quick disconnect 41 is electrically connected and integrated to the substrate that constitutes the control section 30. The quick disconnect 41 is provided with a pair of a plurality of pins (not shown) for example. Correspondingly, the capsule connector 5a is provided with pin holes in which the pins of the quick disconnect 41 are individually engaged.” (Para. [0044])); and 
a rotational electrical coupler comprising: 
a rotational component (i.e. rotation detection circuit/encoder 24) mechanically coupled to the shaft and electrically coupled to the ultrasound transducer (“The rotation detection circuit is electrically connected to the encoder 24 to detect a rotation state of the ultrasound transducer 21” (Para. [0041])). Miyamoto et al. also states "slip ring 23 is the rotary signal transfer means" (Para. [0037]) and "The motor shaft has a distal end portion to which the transducer shaft 22a is axially supported at the proximal end of the transducer shaft 22a via a ball bearing 23a that is fixedly attached to the slip ring 23." With that, the rotational component (i.e. rotation detection circuit/encoder 24) is mechanically coupled to the shaft via the slip ring; and 
a stationary component (control section 30) mechanically coupled to the motor compartment and electrically coupled to one or more of the plurality of electrical contacts (“The control section 30 is configured with a substrate for example, and is disposed on the proximal end side with respect to the ultrasound unit 20 in the unit mounting hole 13a. In other words, the control section 30 is disposed on the cable removal mechanism section 40 side. The substrate is provided with a rotation detection circuit, an ultrasound sending/receiving circuit, a signal process circuit, an output circuit and the like which are not shown. The rotation detection circuit is electrically connected to the encoder 24 to detect a rotation state of the ultrasound transducer 21. The ultrasound sending/receiving circuit sends/receives ultrasound signals to/from the ultrasound transducer 21 via the slip ring 23. The signal process circuit processes echo signals received at the ultrasound sending/receiving circuit, for 
Regarding claim 2, Miyamoto et al. teach (Fig. 1 and 2) that the proximal face of the motor compartment (capsule body 11; Figures 1 and 2) comprises a connection mechanism (Fig. 1 and 2; 13b) (“The hole 26a of the unit body 26 is a unit mounting hole In the hole 26a, the slip ring 23, the encoder 24, and the drive motor 25 are received.” (Para. [0038]), “The space on the proximal end side in the unit mounting hole 13a provides the connector chamber 13b.” (Para. [0042])).
Regarding claim 5, Miyamoto et al. teach (Fig. 1 and 2) that the cap (transducer cover 12) comprises one or more materials that are permeable to an ultrasound signal. Miyamoto et al. recites “This allows the ultrasound transducer 21 to be arranged in a space defined in a liquid tight manner by the inner peripheral surface of the transducer cover 12, the distal end surface of the capsule body 11, the distal end surface of the unit body 26, and the O-ring 27. The space 28 is filled with an ultrasound transfer medium 29 such as water.” (Para. [0039]). With this, it is inherent that the cap (i.e. transducer cover 12) would comprise a material that is permeable to ultrasound signals to allow for the signals to be transmitted and received by the ultrasound transducer (contained within the cap/cover) (“…then the ultrasound transducer 21 emits ultrasound, and the ultrasound transducer 21 receives ultrasound echoes. The ultrasound echoes received by the ultrasound transducer 21…” (Para. [0053])).
Regarding claim 6, Miyamoto et al. teach (Fig. 1) that the sensor compartment (transducer cover 12, space 28) is filled with a fluid configured to transmit an ultrasound signal (“This allows the ultrasound transducer 21 to be arranged in a space defined in a liquid tight manner by the inner peripheral surface of the transducer cover 12, the distal end surface of the capsule body 11, the distal end surface of the unit body 26, and the O-ring 27. The space 28 is filled with an ultrasound transfer medium 29 such as water.” (Para. [0039])).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 20090270736), in view of Irman et al. (US 20020198470).
Regarding claim 3, Miyamoto et al. teach the device and system set forth above but fails to teach that the motor compartment comprises a width dimension being perpendicular to the motor compartment longitudinal axis, wherein the width dimension is less than 3 mm.
In the same field of ultrasound capsules, Irman et al. teach (Fig. 3A and 3B) that the motor compartment comprises a width dimension (i.e. diameter of the catheter) being perpendicular to the motor compartment longitudinal axis, wherein the width dimension is less than 3mm (“…a preferred embodiment of the capsule is to be sized so that it has a length ranging from about 1.5 to 2.5 cm and having a diameter of about 8 mm or less. For children and larger and smaller animals, the capsule can be appropriately sized.” (Para. [0083])). With this range, the motor compartment and the capsule itself can be less than 3mm.
It would be obvious to one skilled in the art before the effective filing date to modify the motor compartment of Miyamoto et al. by making the width dimension less than 3mm, as taught by Irman et al., in order to appropriately size the capsule according to the subject’s size (Para. [0083]).
Regarding claim 4, Miyamoto et al. teach the device and system set forth above but fails to teach that the motor compartment comprises a width dimension being perpendicular to the motor compartment longitudinal axis, wherein the width dimension is less than 2 mm.
In the same field of ultrasound capsules, Irman et al. teach (Fig. 3A and 3B) that the motor compartment comprises a width dimension (i.e. diameter of the catheter) being perpendicular to the motor compartment longitudinal axis, wherein the width dimension is less than 2 mm (“…a preferred embodiment of the capsule is to be sized so that it has a length ranging from about 1.5 to 2.5 cm and having a diameter of about 8 mm or less. For children and larger and smaller animals, the capsule can be 
It would be obvious to one skilled in the art before the effective filing date to modify the motor compartment of Miyamoto et al. by making the width dimension less than 2 mm, as taught by Irman et al., in order to appropriately size the capsule according to the subject’s size (Para. [0083]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 20090270736), in view of Makower et al. (US 20050240147) (hereinafter, Makower et al ‘147).
Regarding claim 9, Miyamoto et al. teach (Fig. 1 and 2) a device comprising: 
a housing (ultrasound capsule 2; Figures 1 and 2) comprising: 
a motor compartment (capsule body 11; Figures 1 and 2 ) comprising: 
a proximal face (“The ultrasound capsule 2 is a capsule to be introduced into a body cavity, and has a proximal end portion from which a signal cable 5 is extended…” (Para. [0033); note, that the “proximal face” of the capsule corresponds to the end/face containing the connector chamber 13b and the cable 5 extends); and 
a distal end (“The transducer cover 12 is secured to the distal end portion of the capsule body 11…”(Para. [0034]); note, that the “distal end” corresponds to the end where the transducer cover (12) is positioned), 
wherein the motor compartment has a longitudinal axis (Fig. 2; “…the outer surface of the capsule body 11 and the transducer cover 12 both constituting the ultrasound capsule 2 are provided with a plurality of grooves 61 generally parallel to the longitudinal direction thereof…” (Para. [0050])); and 
a cap (transducer cover 12) configured to seal with the motor compartment in order to form a sensor compartment; 

a drive component (25; Figure 1); and 
a shaft (transducer shaft 22a, 22b; “motor shaft”) rotatably coupled to the drive component and extending distally from the motor compartment into the sensor compartment (“The drive motor 25 has a motor shaft (not shown) extended therefrom. The motor shaft has a distal end portion to which the transducer shaft 22a is axially supported at the proximal end of the transducer shaft 22a… The transducer shaft 22a has a distal end portion to which a securing portion 22b is provided. The securing portion 22b is arranged on the outside of the unit body 26… This allows the ultrasound transducer 21 to be arranged in a space defined in a liquid tight manner by the inner peripheral surface of the transducer cover 12, the distal end surface of the capsule body 11, the distal end surface of the unit body 26…” (Para. [0038]-[0039])), wherein the shaft has a longitudinal axis that is parallel to the longitudinal axis of the motor compartment (Fig. 1); 
an ultrasound transducer (21) coupled to the shaft (“The transducer shaft 22a has a distal end portion to which a securing portion 22b is provided. The securing portion 22b is arranged on the outside of the unit body 26. The securing portion 22b is integrated with the ultrasound transducer 21.” (Para. [0039]));
a plurality of electrical contacts (“…a plurality of pins (not shown)…” (Para. [0044])) mounted on the proximal face, wherein at least two of the electrical contacts are electrically coupled to the motor (“The space on the proximal end side in the unit mounting hole 13a provides the connector chamber 13b… The quick disconnect 41 is electrically connected and integrated to the substrate that constitutes the control section 30. The quick disconnect 41 is provided with a pair of engaging pawls 42 that face to each other and constitute a connection. The engaging pawls 42 protrude on the proximal end side of the connector chamber 13b” (Para. [0042]), “The quick disconnect 41 is a plurality of pins (not shown) for example. Correspondingly, the capsule connector 5a is provided with pin holes in which the pins of the quick disconnect 41 are individually engaged.” (Para. [0044])); and 
a rotational electrical coupler comprising: 
a rotational component (i.e. rotation detection circuit/encoder 24) mechanically coupled to the shaft and electrically coupled to the ultrasound transducer (“The rotation detection circuit is electrically connected to the encoder 24 to detect a rotation state of the ultrasound transducer 21” (Para. [0041])). Miyamoto et al. also states "slip ring 23 is the rotary signal transfer means" (Para. [0037]) and "The motor shaft has a distal end portion to which the transducer shaft 22a is axially supported at the proximal end of the transducer shaft 22a via a ball bearing 23a that is fixedly attached to the slip ring 23." With that, the rotational component (i.e. rotation detection circuit/encoder 24) is mechanically coupled to the shaft via the slip ring; and 
a stationary component (control section 30) mechanically coupled to the motor compartment and electrically coupled to one or more of the plurality of electrical contacts (“The control section 30 is configured with a substrate for example, and is disposed on the proximal end side with respect to the ultrasound unit 20 in the unit mounting hole 13a. In other words, the control section 30 is disposed on the cable removal mechanism section 40 side. The substrate is provided with a rotation detection circuit, an ultrasound sending/receiving circuit, a signal process circuit, an output circuit and the like which are not shown. The rotation detection circuit is electrically connected to the encoder 24 to detect a rotation state of the ultrasound transducer 21. The ultrasound sending/receiving circuit sends/receives ultrasound signals to/from the ultrasound transducer 21 via the slip ring 23. The signal process circuit processes echo signals received at the ultrasound sending/receiving circuit, for example…The quick disconnect 41 (with the electrical contact pins) is electrically connected and integrated to the substrate that constitutes the control section 30.”” (Para. [0041]-[0042])). With this, the stationary component (i.e. control section) is mechanically coupled to the motor compartment (11) of the ultrasound capsule via the unit mounting hole 13a where it is received (“The control section 30…and is disposed on the proximal end side with respect to the ultrasound unit 20 in the unit mounting hole 13a.” (Para. [0041])). Further, the stationary component is shown to be electrically coupled to the electrical contacts (i.e. a plurality of pins) via the quick disconnect 41 (containing the pins) and connects the capsule to the capsule connector 5a ultimately connecting the signal cable 5 to the capsule, allowing for the signals to be sent to the observation apparatus.
a catheter (multi-lumen tube 90, 90A, 102; “…the wired capsule-type medical apparatus provides advantages that the positions of the capsule introduced in a body cavity can be changed by pulling a signal cable for example, or the body cavity can be observed while the signal cable is pulled to draw back the capsule, the signal cable being a string member that also functions as a pull member extended from the capsule.” (Para. [0007]), Fig. 22 shows cable facilitates the capsule into the body and note that the multi-lumen tube meets the definition of a “catheter” in that it acts as a tubular medical device for insertion into body cavities) comprising:

a distal end comprising: 
a distal face comprising a plurality of electrical contacts (“A signal cable 5C of the present embodiment is, as shown in FIG. 20, provided with the capsule connector 5a on the distal end side thereof, and an observation apparatus connector 5b on the proximal end side thereof. The observation apparatus connector 5b is removably coupled to a connector receptacle 3a in the ultrasound observation apparatus 3… the connector receptacle 3a is a rotary connector, and is configured with a connector body 7 and a coupling 8. The coupling 8 has one end in which a recess 8a is provided to accept the observation apparatus connector 5b therein. The recess 8a has a plurality of pins 8b extended therefrom that are inserted into pin holes (not shown) provided in the observation apparatus connector 5b” (Para. [0122]-[0123])); and 
at least one lumen configured to extend from the access port to the exit port (“The multi-lumen tube 90A includes the three lumens 91A, 92A, and 93A similarly to the multi-lumen tube 90. The first lumen 91A of the multi-lumen tube 90A is a first fluid duct for supplying an ultrasound transfer medium; the second lumen 92A is a second fluid duct for supplying the medical fluid 97 for example; and the third lumen 93A is a cable hole through which cables such as the coaxial cable 94 for ultrasound transducer, the cable for encoder 95, and cable for motor 96 are inserted” (Para. [0115])); and
a plurality of electrical connectors (connector 5b) accessible from the proximal end of the catheter, wherein the plurality of electrical connectors are connected to at least a portion of the plurality of electrical contacts of the distal face.
However, Miyamoto et al. fails to teach the catheter comprises:
an access port;

a ramp located at a distal end of one of the at least one lumen.
In the same field of catheter devices, Makower et al. ‘147 teach (Figs. 2A-2B and 5V) a catheter (Fig. 5V) comprising:
an access port (“the present invention includes a number of different occluder and/or access port devices, examples of which are shown in FIGS. 2A-2R…” Para. [0134]);
a side exit port located proximal from the distal face (Fig. 5V; 828); and
a ramp located at a distal end of one of the at least one lumen (“…a tapered atraumatic distal tip 824 may be formed on the distal end of the outer tube 822 and the side opening 828 may be configured to form a ramp…” (Para. [0202])).
It would be obvious to one skilled in the art before the effective filing date to modify the catheter of Miyamoto et al. to include an access port, as taught by Makower et al. ‘147, in order to prevent unwanted drainage of fluid and facilitate the insertion and positioning of working devices (Para. [0134]).
It would be obvious to one skilled in the art before the effective filing date to modify the catheter of Miyamoto et al. a side exit port, as taught by Makower et al. ‘147, in order to allow the necessary matter to pass through (Para. [0202]).
It would be obvious to one skilled in the art before the effective filing date to modify the catheter of Miyamoto et al. a ramp, as taught by Makower et al. ‘147, in order to allow the necessary matter to easily pass into the area of the side opening (Para. [0202]).
Regarding claim 10, Miyamoto et al. teach (Fig. 17-18) that a diameter of the lumen is at least 30% of the diameter of the catheter. Note, that there are 3 lumens (91, 92, 93) shown for the catheter (i.e. multi-lumen tube) of Miyamoto et al. depicted in figured 17 and 18. With that, as depicted in the figures, at least one of the lumens has a diameter of at least 30% of a diameter of the catheter.
Regarding claim 12, Miyamoto et al. teach (Fig. 1) that the ultrasound capsule (Fig. 1; 2) comprises a first connection device (connector chamber 13b),
wherein the catheter (Fig 1; signal cable 5, Fig. 17 and 18; multi-lumen tube 90, 90A) comprises a second connection device (capsule connector 5a),
wherein the first and second connection devices allow the ultrasound capsule and the catheter to mechanically and electrically connect to each other (“The space on the proximal end side in the unit mounting hole 13a provides the connector chamber 13b. The connector chamber 13b is provided with a cable removal mechanism section 40. The cable removal mechanism section 40 has a quick disconnect 41 to which the capsule connector 5a is removably connected, the capsule connector 5a being provided at the distal end portion of the signal cable 5…”(Para. [0042])). The first and second a second connection device are mechanically coupled via the connector chamber 13b and capsule connector 5a. The two connection devices are electrically coupled via the “engaging pawls 42 protruding on the proximal end side of the connector chamber 13b” (Para. [0042]), (“The quick disconnect 41 is electrically connected and integrated to the substrate that constitutes the control section 30. The quick disconnect 41 is provided with a pair of engaging pawls 42 that face to each other and constitute a connection.” (Para. [0042])); this would allow for the received ultrasound signals to be passed to the signal cable (i.e. catheter) and ultimately the observation apparatus. 
Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 20090270736), in view of Haverkost et al. (US 20070067021).
Regarding claim 7, Miyamoto et al. teach the device and system set forth above but fails to teach that the cap comprises one or more orientation pins, the pins being formed of one or more materials that are non-permeable to an ultrasound signal.
In the same field of invasive medical devices, Haverkost et al. teach (Fig. 8A-8C) that the cap (i.e. the distal end of the catheter) comprises one or more orientation pins (831), the pins being formed of 
It would be obvious to one skilled in the art before the effective filing date to modify the cap of Miaymoto et al. by including one or more orientation pins formed of radiopaque material, as taught by Haverkost et al., in order to provide position, location, and orientation information (Para. [0098]).
Regarding claim 8, Miyamoto et al. teach the device and system set forth above but fails to teach that the one or more orientation pins comprise at least two pins located on the same half of a cross sectional dimension of the cap.

It would be obvious to one skilled in the at before the effective filing date to modify the cap of Miyamoto et al. by including two orientation pins located on the same half of a cross sectional dimension of the cap, as taught by Haverkost et al., because the change in relationship of the longitudinal pins and the catheter is rotated allows for relative positional information to be obtained (Para. [0100]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 20090270736) and Makower et al. (US 20050240147), as applied to claim 9 above, and further in view of Makower et al. (US 6302875) (hereinafter, Makower et al. ‘875).
Regarding claim 11, Miyamoto et al. teach the device and system set forth above but fails to teach that a diameter of the lumen is at least 80% of a diameter of the catheter.
In the same field of catheters and endoscopic devices, Makower et al. ‘875 teach (Fig. 2 and 2b) a diameter of the lumen is at least 80% of a diameter of the catheter (“First and second lumens 54, 56 extend longitudinally through the catheter body 52.” (Col. 9, lines 34-35)). Fig. 2b shows that the first lumen (54) is the larger lumen taking up the majority of the diameter of the catheter. With that, the lumen (54) is close to 100% of the diameter of the catheter. Measuring the diameter along the longest cross sectional area (i.e. the wall separating lumen 54 from lumen 56), the diameter of the lumen 54 would be at least 80% of the catheter diameter. Furthermore, one of ordinary skill in the art would recognize that adjusting the size/shape of a diameter of a lumen of the catheter would enable Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04 (IV. A.).
It would be obvious to one skilled in the art before the effective filing date to further modify the catheter of Miyamoto et al. by including a lumen that is at least 80% of a diameter of the catheter, as taught by Makower et al. ‘875, in order to accommodate the size of appropriate cables or devices to pass through (Col. 8, lines 60-67, Col. 9, lines 1-6).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Miyamoto et al. (US 20090270736) and Makower et al. (US 20050240147), as applied to claim 9 above, and further in view of Terliuc et al. (US 20110251458).
Regarding claim 13, Miyamoto et al. teach the device and system set forth above but fails to teach that the ultrasound capsule and catheter are configured to be received by a working channel of an endoscope. Note that because the primary reference has the capsule connected to the multi-lumen tube the distal end or cap of the capsule is synonymous with the cap/distal end of the catheter. 
In the same field of endoscopic devices, Terliuc et al. teach (Fig. 13A and 13B) that the ultrasound capsule and catheter (500) are configured to be received by a working channel of an endoscope (512) (“… FIG. 13B, which is a simplified pictorial illustration of the balloon catheter of FIG. 13A fully inserted in a conventional endoscope.” (Para. [0154]), “FIG. 13B shows the balloon catheter 500 fully inserted into an instrument channel 510 of an endoscope 512…”(Para. [0157])).
It would be obvious to one skilled in the art before the effective filing date to further modify Miyamoto et al. to include an endoscope the is configured to receive the ultrasound capsule and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yokoi et al. (US 20030023150) refers to a capsule-type medical device and medical system. The ingestible ultrasound capsule is a key component of the present application; therefore, this publication is regarded as relevant prior art.
Dausch et al. (US 20140257105) refers to a fluid fillable catheter capsule. The subject matter contained in this publication is relevant to a portion of the present application; therefore, this publication is regarded as relevant prior art.
Taniguchi (US 20050119577) refers to an intracoelomic mobile body and capsule type ultrasonic endoscope. The subject matter contained in this publication is relevant to a portion of the present application; therefore, this publication is regarded as relevant prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.E.C./Examiner, Art Unit 3793        



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793